DETAILED ACTION
Information Disclosure Statement
The information disclosure statement has been received and considered.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) s 1-5 is/are rejected under 35 U.S.C. 102(a1) as anticipated by Podkopayev  U.S. 2018/0223583 or, in the alternative, under 35 U.S.C. 103 as obvious over Podkopayev in view of Kojima et al. U.S. 20150096233.
Regarding claim 1 Podkopayev describes at least in paras 0020 and 0037-0041,0050 and figures 1,2,5 and 7:
A method for influencing a movement of a passenger door 12 of a vehicle 10,14, the
method comprising:
providing a door component 12 having a controllable damper device 22 and two
attachment units 34,116 that are movable relative to one another;

providing two spindle units 40,44 that are in engagement with one another and
disposed (mechanically) between the two attachment units 34,116;
providing a sensor 68+ (see para 0039) and using the sensor to determine a position of the
passenger door relative to the vehicle; and
controlling a movement of the passenger door at least partially between a
closed position and an open position (see para 0050) by a controlled actuation of a damper
device and a motor 34 for driving one of the spindle units 40,44 with reference to the
relative position of the door determined by the sensor, to thereby achieve a
guided door movement (as broadly claimed) since the device to Podkopayev appears to be capable of the claimed function.
	However, based upon a more stricter interpretation it may be said the lacking in Podkopayev is driving one of the spindle units with reference to the
relative position of the door determined by the sensor, to thereby achieve a
guided door movement.
	The reference to Kojima shows a device for controlling the opening of a vehicle door.
	In at least paras 0023-0024 Kojima states:
[0023]	Values defected by a temperature sensor 17, a tilt sensor 18. an air-pressure sensor or a solar radiation sensor as vehicle-condition detecting means in the vehicle body 2 are fed Into the control circuit of the control unit 0. The control circuit operates the range change process for changing the fully-closed-position-adjacent range R1 or the fully-open-position-adjacent range R2 to the range suitable to circumferential temperature and parking-road-surface angle by operating them based on the detected values. The vehicle-condition detecting means is not limited to the temperature sensor 17, tilt sensor 18, air-pressure sensor and solar radiation sensor, but may include ah means for detecting the conditions that affect gas pressure of the gas stay 3 and force for opening the door 1.
[0024] When the temperature sensor 17 detects temperature higher than a predetermined temperature in which gas pressure of the gas stay 5 becomes high pressure to increase an opening force to the liftgate 1 or a lift force, and when the vehicle tilt sensor 18 detects an angle more than a predetermined forward-rising angle, the control circuit carries out a range-change process for increasing the fully-open-position-adjacent range R2 in a closing direction based on detected value of the temperature sensor 17 and vehicle tilt sensor 18. When the temperature sensor 17 detects temperature lower than a predetermined temperature in which gas pressure of the gas stay 3 becomes lower to reduce an opening force or a lifting force that exerts the liftgate 1 and the vehicle tilt sensor 18 detects an angle greater than a predetermined vehicle-forward-lowering tilt angle, the control circuit carries out a range-change process for increasing the fully-closed-position-adjacent open range R1 in an opening direction based on detected value of the temperature sensor and vehicle tilt sensor 18.
	One having ordinary skill in the art before the effective filing date of the invention would have found it obvious to have expanded the teachings in Podkopayev with a control routine w/ambient sensors, as taught by Kojima, simply to better adapt the opening and closing ranges of the vehicle doors to areas of the Country w/different climates.
	Regarding claim 2 see para 0024 of Kojima.  To have incorporated this idea (i.e. tilt sensor) into Podkopayev would have been obvious simply to provide an extra/better degree of functionality.  Note the device of Podkopayev can be applied to lift gates, like Kojima, per the discussion at the bottom of para 0037.
	Regarding claim 3, as discussed above, these limitations are met.
	Regarding claims 4,5 as broadly claimed, note the magnetorheological fluid clutch 57 in figure 5.
	Allowable Subject Matter
Claims 6,7 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER P SCHWARTZ whose telephone number is (571)272-7123. The examiner can normally be reached 10:00 A.M.-7:00P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rob Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTOPHER P SCHWARTZ/Primary Examiner, Art Unit 3657                                                                                                                                                                                                        



8/29/22